ORDER
PER CURIAM.
The plaintiff filed a Petition for Interpleader against The Church of Christ “With the Elijah Message” Established Anew 1929, Inc., and various of its agents, in order to determine which group of church leaders constituted the controlling body and to determine the legal owner of funds deposited in a money market account. The trial court ordered that the interpleaded funds be paid to the respondents. Because the issues in the companion case styled: James R. Rolfe, George Wilkin, Edward R. Sechrest, Jr., Eddie Lee, and Church of Christ “with the Elijah Message” v. James Parker, John O’Keefe, and Ernest E. Fife, Case No. WD 53510 (Mo.App. W.D. April 21, 1998), are identical to those in this case, a published opinion would have no precedential value. Affirmed. Rule 84.16(b), V.A.M.R.